      Case 4:19-cv-03257 Document 1 Filed on 08/28/19 in TXSD Page 1 of 34



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

BRENDA HIGGINS                                    §
                                                  §
vs.                                               §           C.A. NO. 4:19-cv-03257
                                                  §                 (JURY)
STATE FARM LLOYDS and                             §
JOSEPH BULLINER                                   §


             DEFENDANT STATE FARM LLOYDS’ NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

       STATE FARM LLOYDS (“Defendant”), Defendant in the above-styled and numbered

cause, files this Notice of Removal of the present case from the 212th Judicial District Court of

Galveston County, Texas to the United States District Court for the Southern District of Texas,

Houston Division. In connection with this Notice of Removal, Defendant would respectfully show

the Court as follows:

                                         I.
                               PROCEDURAL BACKGROUND

        1.     On July 19, 2019, Plaintiff filed this action against State Farm Lloyds (“State

Farm”) and Joseph Bulliner (“Bulliner”) (collectively “Defendants”) in the 212th Judicial District

Court of Galveston County, Texas. The state court cause number is 19-CV-1312 (“State Court

Action”). In Plaintiff’s Original Petition (“Original Petition”), Plaintiff seeks monetary relief over

$200,000. (See Pl.’s Original Pet. ¶ 5.) State Farm was served on July 29, 2019. Bulliner was

served on July 29, 2019. Defendants filed their answer on August 19, 2019.

        2.     In accordance with 28 U.S.C. § 1446, Defendants file this Notice of Removal to

remove the State Court Action from the 212th Judicial District Court of Galveston County, Texas

to the United States District Court for the Southern District of Texas, Houston Division.
      Case 4:19-cv-03257 Document 1 Filed on 08/28/19 in TXSD Page 2 of 34



                                            II.
                                       NATURE OF SUIT

       3.      Plaintiff filed this lawsuit alleging State Farm failed to pay insurance benefits owed

to him in accordance with his insurance policy for damage to his home and other property caused

by a storm that hit on August 27, 2017. (See Pl.’s Original Pet. ¶¶ 8–10.) Plaintiff asserts causes

of action for breach of contract and for violations of Chapters 541 and 542 of the Texas Insurance

Code, breach of the common law duty of good faith and fair dealing, and violations of the Texas

Deceptive Trade Practices Act. (Id. at ¶¶ 15–24.)

       4.      Plaintiff also assert claims against Builliner as the individual adjuster on the claim.

(Id. at ¶ 11.) Plaintiff alleges that Bulliner’s unreasonable investigation let to the underpayment of

Plaintiff’s claim. (Id. at ¶ 12.) Plaintiff asserts causes of action for violations of Chapter 541 and

542 of the Texas Insurance Code, breach of the common law duty of good faith and fair dealing,

and violations the Texas Deceptive Trade Practices Act. (Id. at ¶¶ 18–24.)

                                             III.
                                     BASIS OF REMOVAL

       5.      The Southern District of Texas has jurisdiction over this action, pursuant to 28

U.S.C § 1441 and 28 U.S.C. § 1332, because the parties are diverse and the amount in controversy

exceeds $75,000, exclusive of interests and costs.

       6.      First, the parties are diverse. At all relevant times, Plaintiff was, and continues to

be, a Texas citizen. (See Pl.’s Original Pet. at ¶ 1.) State Farm is an association of individual

underwriters authorized to conduct business in Texas as a Lloyd’s plan insurer, which is defined

and set out in Chapter 941 of the Texas Insurance Code. The citizenship of an unincorporated

association is determined by the citizenship of each member of the entity, not by the state where

the entity is organized. See Royal Ins. Co. v. Quinn-L Capital Corp., 3 F.3d 877, 882–83 (5th Cir.
      Case 4:19-cv-03257 Document 1 Filed on 08/28/19 in TXSD Page 3 of 34



1993) (finding that a Lloyd’s plan association was not a Texas citizen); see also Griggs v. State

Farm Lloyds, 181 F.3d 694, 698 (5th Cir. 1999) (finding that State Farm Lloyds is a citizen of

Illinois). At all relevant times, State Farm was, and continues to be, an unincorporated insurance

association whose underwriters were, and still are, citizens of states other than Texas. (See Aff. of

Michael Roper attached hereto.) Accordingly, State Farm is not a citizen of the State of Texas.

        7.       Additionally, Joseph Bulliner was at the time the action was commenced, and still

is, a resident of the state of Illinois.

        8.       Second, the amount in controversy exceeds $75,000. Plaintiff is seeking damages

in excess of $200,000. Specifically, Plaintiff is seeking damages between $200,0000 and

$1,000,000. (See Pl.’s Original Pet. ¶ 5.) Thus, removal to the Southern District of Texas is proper.

                                             IV.
                                     REMOVAL PROCEDURES

        8.       On July 19, 2019, Plaintiff filed this case against Defendants in the 212th Judicial

District Court of Galveston County, Texas. State Farm was served on July 29, 2019. Bulliner was

served on July 29, 2019. Defendants filed their Answer on August 19, 2019. This Notice of

Removal is being timely filed on August 28, 2019. Accordingly, this Notice of Removal is timely

filed within 30 days of when Defendants received service and within one year from the

commencement of this suit. See 28 U.S.C. § 1446(b)(1); 28 U.S.C. § 1446(c)(1).

        9.       The Houston Division of the Southern District of Texas is the proper venue

because: (1) Plaintiff’s property, which was allegedly damaged by wind and which forms the basis

of Plaintiff’s lawsuit, is located in Galveston County, 28 U.S.C. § 1391(b)(2), and (2) Plaintiff’s

State Court Action was brought, and is pending, in Galveston County. See 28 U.S.C. § 1441(a).

Galveston County is within the jurisdictional limits of the Houston Division. See 28 U.S.C. §

124(b)(2).
      Case 4:19-cv-03257 Document 1 Filed on 08/28/19 in TXSD Page 4 of 34



       10.     All information and documents required by 28 U.S.C. § 1446(a) and by Local Rule

81 to be filed with this Notice of Removal are attached and indexed in Exhibit A. In addition,

pursuant to 28 U.S.C. § 1446 (d), a copy of this Notice of Removal will be promptly filed with the

Galveston County District Clerk’s Office and served on the Plaintiff.

       11.     A jury fee was paid in state court and Defendants hereby request a jury trial in this

cause of action.

                                              V.
                                            PRAYER

       12.     Defendants respectfully request that the above-styled action now pending in the

212th Judicial District Court of Galveston County, Texas, be removed to this Honorable Court

pursuant to the Court’s diversity jurisdiction, that upon final trial, judgment be rendered for

Defendants and against Plaintiff, that Defendants recover its costs, and for such other and further

relief to which Defendants may be justly entitled.

                                             Respectfully submitted,

                                             GERMER PLLC

                                             By:_____________________________
                                                   DALE M. “RETT” HOLIDY
                                                   Federal Bar No. 21382
                                                   State Bar No. 00792937
                                                   America Tower
                                                   2929 Allen Parkway, Suite 2900
                                                   Houston, Texas 77019
                                                   (713) 650-1313 – Telephone
                                                   (713) 739-7420 – Facsimile
                                                   rholidy@germer.com

                                             ATTORNEY FOR DEFENDANTS
     Case 4:19-cv-03257 Document 1 Filed on 08/28/19 in TXSD Page 5 of 34



OF COUNSEL:
GERMER PLLC
Lauren N. Herrera
Federal Bar No. 3174150
State Bar No. 24092720
America Tower
2929 Allen Parkway, Suite 2900
Houston, Texas 77019
(713) 650-1313 - Telephone
(713) 739-7420 - Facsimile
lherrera@germer.com
     Case 4:19-cv-03257 Document 1 Filed on 08/28/19 in TXSD Page 6 of 34



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing instrument was
forwarded to all known counsel pursuant to the Federal Rules of Civil Procedure on this the 28th
day of August, 2019.

       Jason M. Byrd                                                     VIA CM/ECF
       THE BYRD LAW FIRM, P.C.
       448 Orleans Street
       Beaumont, Texas 77701
       Jason@txbyrd.com




                                                           DALE M. “RETT” HOLIDY
     Case 4:19-cv-03257 Document 1 Filed on 08/28/19 in TXSD Page 7 of 34




                                   EXHIBIT A
                          LIST OF ATTORNEYS/PARTIES

1.    Jason M. Byrd
      THE BYRD LAW FIRM, P.C.
      448 Orleans Street
      Beaumont, Texas 77701
      Jason@txbyrd.com
      (409) 924-0660 – Telephone
      (409) 409-0035 - Facsimile
      Attorneys for Plaintiff

2.    Dale M. “Rett” Holidy
      rholidy@germer.com
      Lauren N. Herrera
      lherrera@germer.com
      GERMER PLLC
      America Tower
      2929 Allen Parkway, Suite 2900
      Houston, Texas 77019
      (713) 650-1313 – Telephone
      (713) 739-7420 – Facsimile
      Attorneys for Defendants

                          INDEX OF DOCUMENTS FILED
                            WITH REMOVAL ACTION

                   AMELIA GAMEZ VS. STATE FARM LLOYDS

            (a)    Plaintiff’s Original Petition
            (b)    Return Citation for State Farm
            (c)    Return Citation for Joseph Bulliner
            (d)    Defendants State Farm Lloyds and Joseph Bulliner’s Original Answer
            (e)    Docket Sheet
       Case 4:19-cv-03257 Document 1 Filed on 08/28/19 in TXSD Page 8 of 34
                                                                                            Filed: 7/19/20191:42 PM
                                                                                      JOHN D. KINARD - District Clerk
                                                                                            Galveston County, Texas
                                                                                             Envelope No. 35275317
                                                                                                   By: Valerie Millican
                                                 19-CV-1312                                        7/19/2019 2:07 PM

                               CAUSE NO. - - - - - - - -

 BRENDA HIGGINS                                      §      IN THE DISTRICT COURT OF
                                                     §
                                                     §'
 vs.                                                 §      GALVESTON COUNTY, TEXAS

 STATE FARM LLOYDS and
                                                     i     Galveston County - 212th District Court
 JOSEPH BULLINER                                     §             JUDICIAL DISTRICT

                            PLAINTIFF'S ORIGINAL PETITION

 TO THE-HONORABLE JUDGE OF SAID COURT:

          COMES NOW, BRENDA HIGGINS, Plaintiff herein, who files this her Original Petition

 against Defendant, STA TE FARM LLOYDS and JOSEPH BULLINER, and for cause of action

 would respectfully show the Court as follows:

                                             I.
                                        THE PARTIES

          1.    Plaintiff, BRENDA HIGGINS, is an individual who resides in Galveston County,

 Texas.

          2.    Defendant, STATE FARM LLOYDS, is a Texas insurance company registered to

· engage in the business of insurance in the State of Texas. This Defendant may be served with

 process by certified mail, return receipt requested, by serving its Attorney for Service,

 Corporation Service Company, at 211 E.   ih Street, Suite 620, Austin, TX   78701.

          3.    Defendant, JOSEPH BULLINER (hereinafter "BULLINER"), is an adjuster

 registered with the State of Texas and has designated Texas as his home state, and may be served

 with citation at his place of employment, One State Farm Plaza No. A-2, Bloomington, IL

 61710.

       Status conference set for 10-10-19 emailed to atty by vym
     Case 4:19-cv-03257 Document 1 Filed on 08/28/19 in TXSD Page 9 of 34




                                                      II.
                                            DISCOVERY

         4.     Plaintiff intends for discovery to be conducted under Level 3 of Rule 190 of the

 Texas Rules of Civil Procedure. This case involves complex issues and will require extensive

 discovery. Therefore, Plaintiff will ask the Court to order that discovery be conducted in

 accordance with a discovery control plan tailored to the particular circumstances of this suit.

                                                  III.
                                       CLAIM FOR RELIEF


         5.     The damages sought are within the jurisdictional limits of this court. Plaintiff

 currently seeks monetary relief over $200,000.00 but not more than $1,000,000.00, including

 damages of any kind, penalties, costs, expenses, pre-judgment interest, and attorney's fees.

 However, to the extent that Defendants refuse to cooperate in discovery, make frivolous and

 unwarranted objections, file needless motions, quash depositions and discovery requests without

 a reasonable basis, assert unjustified or false affirmative defenses, make unwarranted special

. exceptions, hire individuals they claim to be "experts" who give false opinions or testimony,

 produce witnesses who commit perjury, conduct excessive discovery, or otherwise needlessly

 delay litigation, the costs, expenses, interest, and attorney's fees will likely be over $200,000.00

 but not more than $1,000,000.00.

                                             IV.
                                   JURISDICTION AND VENUE

         6.     This court has subject matter jurisdiction of this cause of action because it

 involves an amount in controversy in excess of the minimum jurisdictional limits of this Court.

 No diversity of citizenship exists in this matter.



                                                      2
   Case 4:19-cv-03257 Document 1 Filed on 08/28/19 in TXSD Page 10 of 34




         7.    Venue is proper in Galveston County under Tex. Civ. Prac. & Rem. Code

§15.002(a)(l) because all or a substantial part of the events or omissions giving rise to the claim

occurred in Galveston County. In particular, the loss at issue occurred in Galveston County.

                                                    V.
                                   FACTUAL BACKGROUND

         8.    Plaintiff is the named insured under a property insurance policy issued by STATE

FARM LLOYDS, for property located at 306 Old Bayou Drive, Dickinson, TX 77539.

         9.    On or about August 27, 2017 a storm hit the Dickinson, Texas area, damaging

Plaintiff's house and property.    Plaintiff subsequently filed a claim on her insurance policy.

Defendant assigned claim number 53-1245-H23 to Plaintiff's claim.

         10.   Defendants improperly denied and/or underpaid the claim.

         11.   BULLINER was assigned as an individual adjuster on the claim, conducted a

substandard investigation and inspection of the property, prepared a report that failed to include

all of the damages that he noted during the inspection, and undervalued the damages he observed

during the inspection.

         12.   BULLINER's unreasonable investigation led to the underpayment of Plaintiff's

claim.

         13.   Moreover, STATE FARM LLOYDS and BULLINER performed an outcome-

oriented investigation of Plaintiff's claim, which resulted in a biased, unfair and inequitable

evaluation of Plaintiff's losses on the property.

                                                    VI.
                                      CAUSES OF ACTION

         14.   Each of the foregoing paragraphs is incorporated by reference in the following:




                                                     3
     Case 4:19-cv-03257 Document 1 Filed on 08/28/19 in TXSD Page 11 of 34




A.        Breach of Contract (STATE FARM LLOYDS Only)

          15.    STATE FARM LLOYDS had a contract of insurance with Plaintiff, STATE

FARM LLOYDS breached the terms of that contract by wrongfully denying and/or underpaying

the claim and Plaintiff was damaged thereby.

B.        Prompt Payment of Claims Statute (STATE FARM LLOYDS Only)

          16.    The failure of STATE FARM LLOYDS to pay for the losses and/or to follow the

statutory time guidelines for accepting or denying coverage constitutes a violation of Article

542.051 et seq. of the Texas Insurance Code .

         . 17.   Plaintiff, therefore, in addition to Plaintiffs' claim for damages, is entitled to 18%

interest and attorneys' fees as set forth in Article 542.060 of the Texas Insurance Code.

C.       Bad FaithillTPA (STATE FARM LLOYDS and BULLINER)

          18.    Defendants are required to comply with Chapter 541 of the Texas Insurance

Code.·

          19.    Defendants violated § 541.051 of the Texas Insurance Code by:

                 (1)    making statements misrepresenting the terms and/or.benefits of the policy.

          20.    Defendants violated§ 541.060 by:

                 (1)    misrepresenting to Plaintiff a material fact or policy provision relating to

coverage at issue;

                 (2)    failing to attempt in good faith to effectuate a prompt, fair, and equitable

settlement of a claim with respect to which the insurer's liability had become reasonably clear;




                                                   4
   Case 4:19-cv-03257 Document 1 Filed on 08/28/19 in TXSD Page 12 of 34




                (3)     failing to promptly provide to Plaintiff a reasonable explanation of the

basis in the policy, in relation to the facts or applicable law, for the insurer's denial of a claim or

offer of a compromise settlement of a claim;

                (4)     failing within a reasonable time to affirm or deny coverage of a claim to

Plaintiff or submit a reservation of rights to Plaintiff; and

                (5)     refusing to pay the claim without conducting a reasonable investigation

with respect to the claim;

        21.     Defendants violated§ 541.061 by:

                ( l)    making an untrue statement of material fact;

                (2)     failing to state a material fact necessary to make other statements made not

misleading considering the circumstances under which the statements were made;

                (3)     making a statement in a manner that would mislead a rea_sonably prudent

person to a false conclusion of a material fact;

                (4)     making a material misstatement of law; and

                (5)     failing to disclose a matter required by law to be disclosed.

        22.     At all material times hereto, Plaintiff was a consumer who purchased insurance

products and services from Defendants.

        23.     Defendants have violated the Texas Deceptive Trade Practices Act m the

following respects:

                (I)     Defendants represented that the agreement confers or involves rights,

remedies, or obligations which it does not have, or involve, or which are prohibited by law;

                (2)     STATE FARM LLOYDS failed to disclose information concerning goods

or services which was known at the time of the transaction when such failure to disclose such



                                                   5
     Case 4:19-cv-03257 Document 1 Filed on 08/28/19 in TXSD Page 13 of 34




information was intended to induce the consumer into a transaction that the consumer would not

have entered into had the information been disclosed;

                (3)    STATE FARM LLOYDS, by accepting insurance premiums but refusing

without a reasonable basis to pay benefits due and owing, engaged in an unconscionable action

or course of action as prohibited by the DTPA § 17.50(a)(l)(3) in that STATE FARM LLOYDS

took advantage of Plaintiffs' lack of knowledge, ability, experience, and capacity to a grossly

unfair degree, that also resulted in a gross disparity between the consideration paid in the

transaction and the value received, in violation of Chapter 541 of the Insurance Code.

          24.   Defendants knowingly committed the acts complained of herein.             As· such,

Plaintiffs are entitled to exemplary· and/or treble damages pursuant to the DTPA and Texas

Insurance Code § 541.152(a)-(b ).

D.        Attorneys' Fees

          25.   Plaintiff engaged the undersigned attorney to prosecute this lawsuit against

Defendants and agreed to pay reasonable attorneys' fees and expenses through trial and any

appeal.

          26.   Plaintiff is entitled to reasonable and necessary attorney's fees pursuant to TEX.

CIV. PRAC. & REM. CODE §§ 38.001-38.003 because she is represented by an attorney,

presented the claim to Defendants, and Defendants did not tender the just amount owed before

the expiration of the 30 th day after the claim was presented.

          27.   Plaintiffs further pray that they be awarded all reasonable attorneys' fees incurred

in prosecuting their causes of action through trial and any appeal pursuant to Sections 541.152

542.060 of the Texas Insurance Code.




                                                  6
   Case 4:19-cv-03257 Document 1 Filed on 08/28/19 in TXSD Page 14 of 34




                                             VII.
                                    CONDITIONS PRECEDENT

        28.       All conditions precedent to Plaintiff's. right to recover have been fully performed,

or have been waived by Defendants:

                                            VIII.
                                     DISCOVERY REQUESTS

        29.       Pursuant to Rule 194, you are requested to disclose, within fifty (50) days after

service of this request, the information or material described in Rule 194.2(a)-(l).

        30.       You are also requested to respond to the attached interrogatories, requests for

production and requests for admissions within fifty (50) days, in accordance with the instructions

stated therein.

                                                 IX.
                                               PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that, upon final hearing of
                                                                                       '
the case, they recover all damages from and against Defendants that may reasonably be

established by a preponderance of the evidence, and that Plaintiff be awarded attorneys' fees

through trial and appeal, costs of court, pre-judgment interest, post-judgment interest, and such

other and further relief, general or special, at law or in equity, to which Plaintiff may show

herself to be justly entitled.




                                                   7
    Case 4:19-cv-03257 Document 1 Filed on 08/28/19 in TXSD Page 15 of 34




                                                  Respectfully submitted,

                                                  THE BYRD LAW FIRM, P.C.




                                                  Jason M. Byrd
                                                  State Bar No. 24036303
                                                  Jason@txbyrd.com
                                                  448 Orleans Street
                                                  Beaumont, Texas 77701
                                                  (409) 924-0660/(409) 924-0035
                                                  ATTORNEYS FOR PLAINTIFF




                                         JURY DEMAND

Plaintiff respectfully demands a trial by jury.




                                                  Jason M. Byrd




                                                     8
                                                                      Filed: 8/8/2019 8:11 AM
                       19-CV-1312
Case 4:19-cv-03257 Document 1 Filed on 08/28/19 in TXSD Page 16JOHN
                                                                of 34
                                                                    D. KINARD - District Clerk
                                                                             Galveston County, Texas
                                                                              Envelope No. 35789831
                                                                                    By: Rolande Kain
                                                                                    8/8/2019 9:30 AM
Case 4:19-cv-03257 Document 1 Filed on 08/28/19 in TXSD Page 17 of 34
Case 4:19-cv-03257 Document 1 Filed on 08/28/19 in TXSD Page 18 of 34
                        19-CV-1312                                    Filed: 8/8/2019 8:11 AM
Case 4:19-cv-03257 Document 1 Filed on 08/28/19 in TXSD Page 19JOHN
                                                                of 34
                                                                    D. KINARD - District Clerk
                                                                             Galveston County, Texas
                                                                              Envelope No. 35789831
                                                                                    By: Rolande Kain
                                                                                    8/8/2019 9:30 AM
Case 4:19-cv-03257 Document 1 Filed on 08/28/19 in TXSD Page 20 of 34
Case 4:19-cv-03257 Document 1 Filed on 08/28/19 in TXSD Page 21 of 34
                                                                          Filed: 8/19/2019 11:59 AM
      Case 4:19-cv-03257 Document 1 Filed on 08/28/19 in TXSD Page 22JOHN
                                                                      of 34
                                                                          D. KINARD - District Clerk
                                                                                             Galveston County, Texas
                                                                                              Envelope No. 36069997
                                                                                                     By: Ann Vaughn
                                                                                                  8/20/2019 8:41 AM

                                    CAUSE NO. 19-CV-1312

BRENDA HIGGINS                                   §            IN THE DIST5RICT COURT OF
                                                 §
VS.                                              §            GALVESTON COUNTY, TEXAS
                                                 §
STATE FARM LLOYDS and                            §
JOSEPH BULLINER                                  §                212TH JUDICIAL DISTRICT

             DEFENDANTS’ ORIGINAL ANSWER AND SPECIAL EXCEPTIONS

TO THE HONORABLE JUDGE OF SAID COURT:

        COME NOW, STATE FARM LLOYDS and JOSEPH BULLINER, Defendants in the

above-entitled and numbered cause, and file their Original Answer to the allegations contained in

Plaintiff’s Original Petition, and all subsequent amended or supplemental petitions filed against

Defendants, and shows as follows:

                                            I.
                                      GENERAL DENIAL

        Defendants generally deny all material allegations contained in Plaintiff’s Original

Petition, and any amendments thereto, and demand strict proof thereof as allowed under the laws

of the State of Texas. By this general denial, Defendant would require Plaintiff to prove every fact

to support the claims in Plaintiff’s Original Petition, and any amendments thereto, by a

preponderance of the evidence.

                                              II.
                                           DEFENSES

        2.      Policy Coverage Provisions. Under the Insuring Agreement, Plaintiff bears the

burden to prove damage resulting from an occurrence of accidental direct physical loss to the

insured property during the policy period. Plaintiff also bears the burden to segregate damages

occurring from an accidental direct physical loss and those that do not. Plaintiff lacks proof that

any additional damages resulted from any accidental direct physical loss during the policy period.
     Case 4:19-cv-03257 Document 1 Filed on 08/28/19 in TXSD Page 23 of 34



         3.        Payment. State Farm is entitled to an offset or credit against Plaintiff’s damages,

if any, in the amount of all payments State Farm has made to or on behalf of Plaintiff under the

policy in connection with the damages and the insurance claims that give rise to Plaintiff’s claims

in this lawsuit.

         4.        Deductible/Offset. State Farm is entitled to on offset or credit against Plaintiff’s

damages, if any, in the amount of Plaintiff’s deductible.

         5.        Limit of Liability. State Farm’s liability, if any, is limited to the amount of the

policy limits under the subject policy, pursuant to the “Limit of Liability” and other clauses

contained in the policy sued upon.

         6.        Pre-Existing Damages. Plaintiff’s claims are barred, in whole or in part, because

the damages and losses alleged in Plaintiff’s Petition, none being admitted, pre-existed the alleged

storm.

         7.        Water Damage and/or Neglect. Plaintiff’s claims are barred, in whole or in part,

because the damages and losses alleged in Plaintiff’s Petition, none being admitted, were

proximately caused, in whole or in part, by neglect. The policy at issue specifically provides:

                               SECTION I – LOSSES NOT INSURED
         1.        We do not insure under any coverage for any loss which would not have
                   occurred in the absence of one or more of the following excluded events.
                   We do not insure for such loss regardless of: (a) the cause of the excluded
                   event; or (b) other causes of the loss; or (c) whether other causes acted
                   concurrently or in any sequence with the excluded event to produce the loss;
                   or (d) whether the event occurs suddenly or gradually, involves isolated or
                   widespread damage, arises from natural or external forces, or occurs as a
                   result of any combination of these:
                                                  * * * * *
         2.        c. Water, meaning:

                          (1) flood, surface water, waves (including tidal wave, tsunami, and
                          seiche), tides, tidal water, overflow of any body of water, or spray
                          or surge from any of these, all whether driven by wind or not;
     Case 4:19-cv-03257 Document 1 Filed on 08/28/19 in TXSD Page 24 of 34




                       (2) water or sewage from outside the residence premises plumbing
                       system that enters through sewers or drains, or water which enters
                       into and overflows from within a sump pump, sump pump well or
                       any other system designed to remove subsurface water which is
                       drained from the foundation area;

                       (3) water below the surface of the ground, including water which
                       exerts pressure on, or seeps or leaks through a building, sidewalk,
                       driveway, foundation, swimming pool or other structure; or

                       (4) material carried or otherwise moved by any of the water, as
                       described in paragraphs (1) through (3) above.

                       However, we do insure for any direct loss by fire, explosion or theft
                       resulting from water, provided the resulting loss is itself a Loss
                       Insured.
        Plaintiff appears to be claiming that she has suffered interior damage that resulted, in whole

or in part, from water damage or neglect, which condition is specifically excluded under the policy

at issue.

        8.     Bona Fide/Legitimate Dispute. There is at most only a bona fide dispute between

Plaintiff and Defendants, which precludes Plaintiff’s recovery of damages under extra-contractual

theories including the common law duty of good faith and fair dealing, and for violations of the

Texas Insurance Code or any other statutory or common law authority.

        9.     Cap on Punitive Damages. Texas Civil Practice and Remedies Code §41.001, et.

seq., applies and punitive damages awarded, if any, are subject to the statutory limit set forth

therein, other applicable statutory authority, and common law. Further, unless Plaintiff proves

Defendants’ liability for punitive damages, and the amount of punitive damages, if any, by clear

and convincing evidence, any award of punitive damages would violate Defendants due process

rights guaranteed by the Fourteenth Amendment to the United States Constitution and by Section

19 of Article 1 of the Texas Constitution.
     Case 4:19-cv-03257 Document 1 Filed on 08/28/19 in TXSD Page 25 of 34



        10.     Chapter 38 Attorney’s Fees.           Plaintiff cannot recover attorney’s fees from

Defendants under Chapter 38 of the Texas Civil Practice and Remedies Code. “A person may

recover reasonable attorney’s fees from an individual or corporation, in addition to the amount of

a valid claim and costs, if the claim is for . . . (8) an oral or written contract.” Tex. Civ. Prac. &

Rem. Code § 38.001(8). Chapter 38 does not apply to State Farm because it is an unincorporated

association of underwriters. See Fleming & Assocs., L.L.P. v. Barton, 425 S.W.3d 560, 575 (Tex.

App.—Houston [14th Dist.] 2014, pet. filed).

        11.     Proof of Loss. Defendants would show that Plaintiff failed to submit all items,

statements, and forms required to secure final proof of loss as that term is used in §542.056 of the

Texas Insurance Code. Based upon the pleadings and discovery completed to date, Plaintiff is

claiming a scope of damage that exceeds the scope of damage identified by Plaintiff during the

claim handling process.

                                             III.
                                     SPECIAL EXCEPTIONS

        12.     Failure to Set Forth Specific Claims/Facts – Breach of Contract. State Farm

specially excepts to Plaintiff’s Petition because the vague and indefinite breach of contract claim

fails to provide fair notice of: (1) the facts of the loss or losses allegedly sustained by Plaintiff; (2)

the facts showing Plaintiff’s alleged loss or losses were covered under the terms of the Insurance

Policy at issue; and (3) the acts and/or omissions by State Farm which allegedly amount to a breach

of State Farm’s contractual obligations, if any, to Plaintiff. Subia v. Texas Dep’t of Human Serv.,

750 S.W.2d 827, 829 (Tex. App. — El Paso 1988, no writ) (trial court can order the plaintiffs to

specifically plead a cause of action which was originally pleaded in general terms). Accordingly

Plaintiff should be required to amend her claim for breach of contract and state with particularity:
     Case 4:19-cv-03257 Document 1 Filed on 08/28/19 in TXSD Page 26 of 34



(1) facts supporting the alleged loss; (2) facts demonstrating the portion of the loss covered by the

contract of insurance in question; (3) facts of the acts and/or omissions by State Farm which

allegedly amounted to a breach of contractual obligation to Plaintiff; and (4) the maximum amount

of damages sought by Plaintiff for State Farm’s alleged breach of contract.

        13.     Failure to Identify the Date the Breach of Contract Occurred. State Farm

specially excepts to Plaintiff’s Petition in its entirety because it is impermissibly vague in that it

fails to set forth the date the alleged breach of contract occurred. Therefore, Plaintiff should be

required to file an amended pleading setting forth the date the alleged breach of contract occurred.

        14.     Failure to Set Forth Specific Claims/Facts – Breach of Duty of Good Faith and

Fair Dealing. State Farm specially excepts to Plaintiff’s Petition because Plaintiff’s vague and

indefinite claims for breach of the duty of good faith and fair dealing set forth therein fail to give

State Farm fair notice of the bad faith claims, if any, against it. Plaintiff has failed to give fair and

adequate notice of facts and evidence upon which she bases such claims. Plaintiff should be

required to file an amended pleading setting forth facts to support her claims for bad faith.

        15.     Failure to Set Forth Specific Claims/Facts — Chapter 541 of the Texas

Insurance Code. Defendants specially except to Plaintiff’s Petition because Plaintiff’s vague and

indefinite claims regarding Defendants’ alleged violations of Chapter 541 of the Texas Insurance

Code are deficient. Specifically, Plaintiff has failed to provide timely notice of her intent to seek

damages under the Texas Insurance Code. Moreover, Plaintiff failed to give Defendants fair notice

of the facts and circumstances supporting the alleged Insurance Code violations. Subia, 750

S.W.2d at 829 (allegations solely tracking statutory grounds did not give defendant fair notice of

facts and circumstances). Plaintiff should be required to file an amended pleading which sets forth
     Case 4:19-cv-03257 Document 1 Filed on 08/28/19 in TXSD Page 27 of 34



facts to support her claims for Defendants’ alleged violations of Section 541 of the Texas Insurance

Code, as well as damages related thereto.

       16.     Failure to Set Forth Specific Claims/Facts — Chapter 542 of the Texas

Insurance Code. State Farm specially excepts to Plaintiff’s Petition because Plaintiff’s vague and

indefinite claims regarding State Farm’s alleged violations of Section 542.060 of the Texas

Insurance Code are deficient. Subia, 750 S.W.2d at 829 (allegations solely tracking statutory

grounds did not give defendant fair notice of facts and circumstances). Plaintiff failed to give fair

notice of the facts and circumstances supporting the violations she has asserted in her Petition. As

a result, Plaintiff should be required to file an amended pleading which sets forth facts in support

of P Plaintiff’s Petition claim for Defendants’ alleged violations of Section 542.060 of the Texas

Insurance Code violations, as well as damages related thereto.

       17.     Failure to Set Forth Specific Claims/Facts — Texas Deceptive Trade Practices

Act. Defendants specially except to Plaintiff’s Petition because Plaintiff’s vague and indefinite

claims regarding Defendants’ alleged violations of the DTPA are inadequate. Specifically,

Plaintiff has failed to provide timely notice of her intent to seek damages under the DTPA.

Moreover, Plaintiff failed to give Defendants fair notice of the facts and circumstances supporting

the alleged DTPA violations. Subia, 750 S.W.2d at 829 (allegations solely tracking statutory

grounds did not give defendant fair notice of facts and circumstances). Plaintiff should be required

to file an amended pleading which sets forth facts to support her claims for Defendants’ alleged

violations of the DTPA, as well as damages related thereto.

       18.     Failure    to   Set    Forth    Specific    Claims/Facts      —    Fraud/Negligent

Misrepresentation. State Farm specially excepts to Plaintiff’s Petition because Plaintiff failed to

provide facts to support her allegation that State Farm either intentionally or unintentionally
     Case 4:19-cv-03257 Document 1 Filed on 08/28/19 in TXSD Page 28 of 34



engaged in any sort of fraudulent behavior (in the affirmative or through concealment) which

caused Plaintiff to sustain damages. More particularly, Plaintiff wholly failed to reasonably

specify what material misrepresentations State Farm made to Plaintiff (or kept from Plaintiff), how

Defendants did so with the legally required mens rea; and how Plaintiff was damaged as a result

thereof.

       19.     Failure to Set Forth Specific Claims/Facts — Plaintiff’s Claims for Knowing

and/or Intentional Conduct. Defendants specially excepts to Plaintiff’s Petition because Plaintiff

failed to provide facts to support her allegation Defendants acted wrongfully with knowledge and

intent to cause harm. Pleading sufficient facts is necessary to inform Defendants of what it is

called upon to answer and to enable Defendants to prepare its defense. As a result, Plaintiff should

be required to file an amended pleading which sets forth facts in support of Plaintiff’s claim for

knowing and/or intentional conduct, as well as alleged damage related thereto.

       20.     Failure to Set Forth Specific Claims/Facts – Plaintiff’s Claim for Attorney’s

Fees for Breach of Contract. Defendants specially excepts to Plaintiff’s Petition because

Plaintiff has/have failed to provide a statutory basis for seeking attorney’s fees against Defendants.

Further, Plaintiff has failed to provide sufficient notice of facts, sufficient demand or the amount

of attorney’s fees incurred for the purpose of satisfying the requirements of Texas Civil Practice

and Remedies Code Chapter 38.

                                             IV.
                                       RIGHT TO AMEND

       Defendants reserve the right to amend this Answer pursuant to the Texas Rules of Civil

Procedure.
     Case 4:19-cv-03257 Document 1 Filed on 08/28/19 in TXSD Page 29 of 34



                                              V.
                                         JURY DEMAND

       Defendants hereby demand a trial by jury pursuant to Texas Rule of Civil Procedure 216.

       WHEREFORE, PREMISES CONSIDERED, Defendant, STATE FARM LLOYDS,

respectfully requests that upon final trial and hearing hereof, that Plaintiff takes nothing, and that

Defendant recovers costs, fees, and expenses, and for such other further relief to which Defendant

may show to be justly entitled, both in law and at equity.


                                               Respectfully submitted,

                                               GERMER PLLC

                                               By:_____________________________
                                                     DALE M. “RETT” HOLIDY
                                                     State Bar No. 00792937
                                                     LAUREN N. HERRERA
                                                     State Bar No. 24092720
                                                     America Tower
                                                     2929 Allen Parkway, Suite 2900
                                                     Houston, Texas 77019
                                                     (713) 650-1313 – Telephone
                                                     (713) 739-7420 – Facsimile
                                                     rholidy@germer.com
                                                     lherrera@germer.com

                                               ATTORNEY FOR DEFENDANTS,
                                               STATE FARM LLOYDS AND
                                               JOSEPH BULLINER
     Case 4:19-cv-03257 Document 1 Filed on 08/28/19 in TXSD Page 30 of 34



                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been served on
all counsel of record on this 19th day of August, 2019.

       Jason M. Byrd                                                        VIA E-FILE
       THE BYRD LAW FIRM, P.C.
       448 Orleans Street
       Beaumont, Texas 77701
       Jason@txbyrd.com



                                                     DALE M. “RETT” HOLIDY
8/27/2019         Case 4:19-cv-03257 Document 1 Filed onDetails
                                                          08/28/19 in TXSD Page 31 of 34




            Case Information

            19-CV-1312 | Brenda Higgins vs. State Farm Lloyds Et Al

            Case Number                   Court                       Judicial Officer
            19-CV-1312                    212th District Court        Grady, Patricia
            File Date                     Case Type                   Case Status
            07/19/2019                    Contract - Debt -           Active
                                          Commercial/Consumer




            Party

            Plaintiff                                                 Active Attorneys 
            Higgins, Brenda                                           Lead Attorney
            Address                                                   Byrd, Jason M
            448 Orleans                                               Retained
            Beaumont TX 77701




            Defendant                                                 Active Attorneys 
            State Farm Lloyds                                         Lead Attorney
                                                                      Holidy, Dale M.
            Address
            c/o Corporation Service Company                           "rett"
                                                                      Retained
            211 East 7th Street, Suite 620
            Austin TX 78701




            Defendant                                                 Active Attorneys 
            Bulliner, Joseph                                          Lead Attorney
                                                                      Holidy, Dale M.
            Address
            One State Farm Plaza No. A-2                              "rett"
            Bloomington IL 61710                                      Retained




https://portal.galvestoncountytx.gov/portal/Home/WorkspaceMode?p=0                         1/4
8/27/2019         Case 4:19-cv-03257 Document 1 Filed onDetails
                                                          08/28/19 in TXSD Page 32 of 34

            Events and Hearings


               07/19/2019 Original Petition - OCA 


               Plaintiff Original Petition

                  Comment
                  Plaintiff's Original Petition


               07/19/2019 Request for Civil Service 


               Request for Service

                  Comment
                  2 e-citations to issue assigned to Robin G> for issuance


               07/19/2019 Status Conference Sheet 


               Status Conference Sheet

                  Comment
                  emailed to attorney


               07/19/2019 Receipt Acknowledge 


               Receipt Acknowledge

                  Comment
                  of s/c notice


               07/19/2019 Citation Issuance - Work Product 


               Citation Issuance - Work Product

                  Comment
                  Issued 1 citation @ $8.00 along with S/C sheet. Emailed to attorneys
                  office /RG


               07/19/2019 Citation Issuance - Work Product 


               Citation Issuance - Work Product

                  Comment
                  Issued 1 citation @ $8.00 along with S/C sheet. Emailed to attorneys
                  office /RG


               07/19/2019 Receipt Acknowledge 


               Receipt Acknowledge

                  Comment
                  E-mail confirmation for 2 Citations


https://portal.galvestoncountytx.gov/portal/Home/WorkspaceMode?p=0                         2/4
8/27/2019         Case 4:19-cv-03257 Document 1 Filed onDetails
                                                          08/28/19 in TXSD Page 33 of 34
               08/08/2019 Return of Service on Citation/Subpoena 


               ROS Bulliner

                  Comment
                  Return of Service - Bulliner


               08/08/2019 Return of Service on Citation/Subpoena 


               ROS State Farm

                  Comment
                  Return of Service - State Farm


               08/19/2019 Original Answer 


               Defendants' Original Answer

                  Comment
                  Defendants' Original Answer



               10/10/2019 Status Conference 


               Judicial Officer
               Grady, Patricia

               Hearing Time
               9:15 AM




            Financial

            Higgins, Brenda
                   Total Financial Assessment                                     $350.00
                   Total Payments and Credits                                     $350.00


             7/19/2019        Transaction                                        $348.00
                              Assessment

             7/19/2019        Payment            Receipt #           Higgins,   ($348.00)
                                                 2019-29979-         Brenda
                                                 DC

             8/8/2019         Transaction                                          $2.00
                              Assessment

https://portal.galvestoncountytx.gov/portal/Home/WorkspaceMode?p=0                          3/4
8/27/2019         Case 4:19-cv-03257 Document 1 Filed onDetails
                                                          08/28/19 in TXSD Page 34 of 34
             8/8/2019         Payment            Receipt #           Higgins,    ($2.00)
                                                 2019-32919-         Brenda
                                                 DC
            State Farm Lloyds
                   Total Financial Assessment                                     $42.00
                   Total Payments and Credits                                     $42.00


             8/20/2019        Transaction                                        $42.00
                              Assessment

             8/20/2019        Payment            Receipt #           State      ($42.00)
                                                 2019-34609-         Farm
                                                 DC                  Lloyds




            Documents


               Plaintiff Original Petition

               Request for Service
               Status Conference Sheet

               Receipt Acknowledge
               Citation Issuance - Work Product

               Citation Issuance - Work Product
               Receipt Acknowledge

               ROS Bulliner
               ROS State Farm

               Defendants' Original Answer




https://portal.galvestoncountytx.gov/portal/Home/WorkspaceMode?p=0                         4/4
